Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 7/27/2021.
 Claims 1-20 are examined and rejected. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 9/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patent Analysis of Instant application 17,581,033 and US Patent 11,265,716.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,265,716. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 11,265,716.
This is a provisional non-statutory double patenting rejection. The assignee of the application and the patent is the same.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold / underlined is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
17,581,033
US Patent 
11,265,716
1. A method comprising: 
receiving, by a mobile device, a hashed identifier from a tracking device, the tracking device configured to compute the hashed identifier using a hash key, the hashed identifier corresponding to the tracking device; 
querying, by the mobile device, a server associated with each of a plurality of entities with the hashed identifier, each of the plurality of entities associated with a set of hash keys and associated with a set of tracking devices, the server comprising a directory storing, for each entity, a candidate hashed identifier for each combination of hash key in the set of hash keys associated with the entity and tracking device in the set of tracking devices associated with the entity; 
receiving, by the mobile device, a public key from a server associated with a first entity of the plurality of entities associated with the hash key used to compute the hashed identifier, the public key associated with the tracking device; 
accessing, by the mobile device, location data representative of a location of the mobile device; 
encrypting, by the mobile device, the accessed location data using the public key to produce encrypted location data; and 
providing, by the mobile device, the encrypted location data to the first entity.

1. A method comprising: 
receiving, by a mobile device, a hashed identifier from a tracking device, the tracking device configured to compute the hashed identifier using a hash key, the hashed identifier corresponding to the tracking device; 
querying, by the mobile device, a server associated with each of a plurality of entities within a directory with the hashed identifier, each entity within the directory associated with a set of hash keys and associated with a set of tracking devices, wherein each entity is configured to compute a candidate hashed identifier for each combination of hash key in the set of hash keys associated with the entity and tracking device in the set of tracking devices associated with the entity; 
receiving, by the mobile device, a public key from a server associated with a first entity of the plurality of entities associated with the hash key used to compute the hashed identifier, the public key associated with the tracking device; 
accessing, by the mobile device, location data representative of a location of the mobile device; 
encrypting, by the mobile device, the accessed location data using the public key to produce encrypted location data; and 
providing, by the mobile device, the encrypted location data to the first entity.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 11,265,716.  It is clear that all the elements of independent claims of the instant application are to be found in the patent of independent claims. The difference between the instant application claims and claims of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 

For example, in the instant application claim 1 recites “ combination of mobile device, tracking device and tracking server with hashed identifier of tracking device based on hash key, querying through mobile device entities of hash keys and associated tracking devices, and accessing location data with mobile device and encrypting the location data with public key along with other steps” similarly in the patent claim 1 the ‘all steps of instant application claim 1 along with ‘querying, by the mobile device, a server associated with each of a plurality of entities within a directory with the hashed identifier, each entity within the directory associated with a set of hash keys and associated with a set of tracking devices; and other steps’. Thus, claim 1 and independent claim(s) of instant application are broader.
The pending claims of the instant application are generic to the species of patent
‘716. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.
This is non-statutory obvious type double patenting rejection since the conflicting claims have been patented.  
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is non-statutory obvious type double patenting rejection.  

					Examiner Notes 
Claims overcome prior art rejection and only DP rejection is pending. 
Examiner request to file eTD to overcome DP rejection. 

Prior Art of Record
         
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ekberg et al US Publication 2018/0114220
Matthias et al US Publication 2020/0052905
Chittaro et al US Patent 11,151,087
Tawakol et al US Patent 10,482,506
Galdo et al US Patent 11,128,478  
Balganon Canela et al US Patent 10,929,738 
Starink et al US Patent 10,530,806 
Lopatin et al US Patent 2020/0107164 
Minelli et al US Patent 2017/0069014 

                                         REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 1/21/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 19 and 20 as follows :
Claim 1 ‘ .. combination of mobile device, tracking device and tracking server with hashed identifier of tracking device based on hash key, querying through mobile device entities of hash keys and associated tracking devices, and accessing location data with mobile device and encrypting the location data with public key along with additional detailed steps in claim(s) as described in independent claim(s) on 1/21/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431